Citation Nr: 1314353	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  04-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post-operative discectomy at L3-L4 and L5-S1 from March 17, 1984 to December 10, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for a post-operative discectomy at L3-L4 and L5-S1 from December 11, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for polyradiculopathy of the right lower extremity (RLE), associated with a post-operative discectomy at L3-L4 and L5-S1 from March 17, 1984 to December 10, 2002.

4.  Entitlement to an evaluation in excess of 40 percent for polyradiculopathy of the RLE, associated with a post-operative discectomy at L3-L4 and L5-S1 from December 11, 2002.

5.  Entitlement to an initial evaluation in excess of 30 percent for a mood disorder, associated with a post-operative discectomy at L3-L4 and L5-S1.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974 followed by Reserve service, which included various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2003, December 2003, and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2003, the RO granted service connection for the lumbar spine disability, assigning an initial rating of 10 percent, effective December 11, 2002.  In December 2003, the RO granted polyradiculopathy of the RLE and assigned an initial rating of 40 percent, effective December 11, 2002.  The 2003 rating decision also granted service connection for a mood disorder and assigned an initial rating of 30 percent.

In an April 2006 Board decision, the Board found clear and unmistakable error (CUE) with a prior January 1986 Board decision that denied service connection for a back disability.  As a result, the RO, in a May 2006 rating decision, implemented the Board's April 2006 finding and assigned an effective date of March 17, 1984 for the grant of service connection for a low back disability.  The RO assigned an initial rating of 20 percent from 1984 to 2002.  Within that May 2006 rating decision, the RO also assigned an earlier effective date of March 17, 1984 for polyradiculopathy of the RLE assigning an initial rating of 10 percent from March 17, 1984 to December 10, 2002.  

The issues were then appealed to the Board again.  In an October 2010 Board decision, the Board granted earlier effective dates of the grant of service connection for both the back disability and the RLE disability to February 17, 1984, the date of claim.  With regard to the ratings, the Board denied increased ratings for the low back and RLE from 1984 to 2002, but remanded the remaining staged ratings as to the low back and RLE.  The Board also remanded the mood disorder claim.

The Veteran appealed the denial of increased ratings for the low back (20 percent) and RLE (10 percent) ratings from February 17, 1984 to December 10, 2002 to the United States Court of Appeals for Veterans Claims (CAVC or "the Court").  In a March 2012 CAVC decision, the Court vacated the Board's prior denial and remanded the issues back for further development.  The Court did not address or disturb any of the other holdings in the October 2010 decision.  

During the pendency of this appeal, in a May 2011 statement, the Veteran claimed entitlement to service connection for dental problems, secondary to pain medications taken for his service-connected disabilities.  This claim has never been adjudicated by the agency of original jurisdiction (AOJ) and is not properly before the Board here.  Accordingly, the issue of entitlement to service connection for a dental condition, claimed secondary to pain medications taken for service-connected disabilities, is REFERRED to the AOJ for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the introduction, the procedural history of these claims is quite complex.  The Veteran claims he has had chronic low back problems with radiculopathy of the RLE since an injury that occurred during a Reserve drill weekend in March 1982.  He further claims his chronic pain caused his current depression, which is worse than currently rated.

Specifically, the Veteran fell down an embankment in March 1982 while on maneuvers in the Reserves and injured his back.  Since that time, the Veteran has undergone four surgical procedures to his back, as well as incurred multiple post-service injuries.  For example, it is well documented the Veteran fell off a Church roof in July 1991 during renovations and was hospitalized for back injuries.  

The Veteran is currently in receipt of staged ratings for his back and RLE in part due to the multiple surgeries and post-service injuries.  From February 17, 1984 to December 10, 2002, the Veteran's low back disability is rated 20 percent disabling (aside from periods of temporary total ratings following surgical procedures) and his RLE associated polyradiculopathy is rated 10 percent disabling.  From December 11, 2002, the Veteran's low back disability is rated 40 percent disabling (again, aside from periods of temporary total ratings following surgical procedures) and his RLE associated polyradiculopathy is also rated 40 percent disabling.

The Veteran has also been service connected for a mood disorder, associated with his service-connected low back disability, and assigned an initial rating of 30 percent.  The Veteran feels his mood disorder is worse than currently rated. 

Low Back Disability and RLE Disability from Feb. 17, 1984 to Dec. 10, 2002

As noted in the introduction, the Board previously denied increased ratings for the Veteran's low back disability and RLE polyradiculopathy from February 17, 1984 to December 10, 2002.  The CAVC, in a March 2012 opinion, vacated the denials finding the Board failed to consider or adequately reconcile the denial with favorable pieces of evidence.  Specifically, the CAVC noted the military's June 1985 Physical Evaluation Board finding of intervertebral disc syndrome, severe, with recurring attacks and a July 1991 hospitalization record indicating an absent right knee jerk.  The CAVC indicated that these items of evidence were favorable to increased ratings as to both issues but that they were not adequately addressed by the Board in its decision.

The analysis of the evidence and consideration of the diagnostic criteria in this case is complicated by the fact that there were changes in the spine regulations during the pendency of this appeal.  Specifically, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the rating criteria for evaluating disabilities of the lumbar spine. 

Effective September 23, 2002, and September 26, 2003, VA revised the criteria for evaluating intervertebral disc syndrome and general diseases and injuries of the spine.  68 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  Notes appended to the new rating formula for diseases and injuries of the spine specify that, among other things, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

In an effort to address the CAVC's concerns regarding the evidence, the Board previously sought a VHA Medical Opinion from a VA neurosurgeon to address the medical evidence from 1984 to 2002 and reconcile conflicting evidence regarding the severity of the Veteran's low back and RLE over those years.  In this regard, although the Veteran sought treatment quite often for back pain between 1984 and 2002, the objective medical evidence often did not coincide with the level of pain subjectively described by the Veteran.  X-rays were within normal limits, and many times there was full range of motion of the spine on examination.  In contrast, the Veteran complained of severe pain, and many times bed rest was prescribed.  Also complicating matters were intercurrent injuries; for example, the Veteran sought medical treatment for post-service injuries to his back from a fall and from lifting. 

A January 2013 VHA opinion was received but did not offer much insight into the Board's questions.  Initially, the VA neurosurgeon indicated only general observations could be made and, in his opinion, "having the records reviewed by a physiatrist trained in disability evaluations is necessary."  The VA neurosurgeon noted the Veteran's medical and surgical history, but with regard to the severity or manifestations of his back or RLE, the examiner merely indicated he could not comment on severity or basis or manifestations of his disability.  He further noted the Veteran's history of prescribed bed rest but concluded, "...it is not possible to determine whether [the Veteran] had symptoms requiring prolonged physician prescribed bed rest."  

In short, the January 2013 VA neurosurgeon reviewed the evidence but declined to render any specific opinions with regard to the Veteran's low back and RLE manifestations, severity, or clinical findings during the 1984 to 2002 time period.  The January 2013 examiner, moreover, found it more appropriate to have the claim reviewed by a physiatrist.  

In light of the VHA opinion and recommendation to have the claim reviewed by a physiatrist, the Board concludes a new VA examination is warranted.

Low Back Disability and RLE Disability from Dec. 11, 2002; Increased Rating for a Mood Disorder

From December 11, 2002, the Veteran's service-connected low back disability is rated 40 percent disabling and his RLE polyradiculopathy is also rated 40 percent disabling.  In addition, service connection was granted for a mood disorder, associated with his service-connected low back disability, and assigned an initial 30 percent rating, effective October 28, 2003.

In October 2010, the Board remanded these claims for further development.  The Veteran at that time indicated he was wheelchair bound and feared losing his job.  He also indicated he had received treatment not currently of record at the VAMC.  The Board previously remanded these claims to obtain these recent treatment records and afford the Veteran more current VA psychiatric, orthopedic, and neurological examinations.

Since that time, it appears the Veteran was afforded a VA orthopedic and neurological examination in December 2010, nearly three years ago, and a VA psychiatric examination in May 2012, nearly one year ago.  The Veteran has since submitted a private MRI dated March 2013 indicating "moderate to severe right neuroforaminal stenosis." 

The Board notes the claims folder does not contain recent VA outpatient treatment records as directed by the October 2010 Board remand, nor did the RO issue a Supplemental Statement of the Case (SSOC).  Despite the Veteran indicating he receives ongoing VA outpatient treatment, the claims folder does not contain any records, aside from VA examination reports and treatment records submitted by the Veteran himself, since 2010.  It is clear during the pendency of the CAVC appeal the RO had not yet completed all the Board's directed remand development.  As such, corrective action is required.

The VA must obtain all VAMC records from 2010 to the present.  In light of the missing records, and the possibility that the conditions have worsened since last examined, new VA examinations are indicated.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all treatment records from the VA Medical Center since 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain appropriately identified records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2. After the above is completed and records are obtained to the extent available, consider the January 2013 VHA examiner's belief that "having the records reviewed by a physiatrist trained in disability evaluations is necessary" and if a physiatrist is available, schedule the Veteran for an examination with one.  If a "physiatrist" is not available, schedule the Veteran for an examination by an examiner able and willing to ascertain the past and current orthopedic and neurologic severity of the Veteran's low back disability and RLE polyradiculopathy, including all manifestations thereof, to include degenerative disc disease or other neurological abnormalities.  The examiner should note in the examination report all pertinent pathology associated with the service connected disabilities.  

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

Based on the examination and review of the record, the examiner should address the following:

(a)  The neurological exam must include an opinion as to whether there is evidence of neurological impairment, to include radicular and bladder/bowel impairment.  If so, the examiner is asked to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since February 1984 due to this spine disability.  

The examiner must outline the severity of the Veteran's neurological abnormalities (to include RLE polyradiculopathy and IVDS) from 1984 to the present noting the approximate time frame of any increase in severity stating, if possible, the severity level (e.g., mild, moderate, moderately severe, severe).

The examiner is specifically asked to address how recurrent the attacks of IVDS were from 1984 to the present.  In that regard, the Board notes a July 1985 Physical Evaluation Board finding of "severe" IVDS with "recurrent attacks" as well as private treatment records from the 1980s and 1990s noting physician prescribed bed rest.  The Board also notes, however, records from private physician Dr. Hall from the 1980s to 1994 indicating the Veteran had "nothing seriously wrong" with him and was merely "theatrical" with his complaints.

With regard to the RLE, the examiner is specifically asked to address the severity of the Veteran's polyradiculopathy of the RLE from 1984 to the present, to include the specific nerve affected, whether the Veteran has "complete" or "partial" paralysis, and the severity of any paralysis found (e.g., mild, moderate, severe).  The examiner is to reconcile July 1991 private hospitalization record noting an absent right knee jerk with other evidence from the same time period noting "mild" neuropathy of the RLE (e.g., see 1987 to 1994 records from Dr. Hall).

(b)  The orthopedic exam should clarify the severity of the Veteran's low back disability from 1984 to the present, to include current diagnoses.  With regard to any and all service-connected low back diagnoses found, discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  

The examiner must outline findings of range of motion and ankylosis from 1984 to the present, specifically noting any significant changes in severity and the approximate date of the change in severity.

In addition, the examiner must discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completion of development in paragraph 1 and all requested records are obtained to the extent available, the Veteran must be afforded an appropriate psychiatric VA examination to assess the current severity of his mood disorder.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

4. The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After the above is complete, readjudicate the Veteran's issues remaining on appeal considering the pre-September 2002, September 2002, and September 2003 spine regulation changes to the diagnostic codes.  If these claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

